Matter of Alles (2020 NY Slip Op 05406)





Matter of Alles


2020 NY Slip Op 05406


Decided on October 2, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., NEMOYER, CURRAN, WINSLOW, AND BANNISTER, JJ.


874 CA 19-00848

[*1]IN THE MATTER OF THE JUDICIAL SETTLEMENT OF THE ACCOUNTS OF JEFFREY C. ALLES, AS EXECUTOR OF THE ESTATE OF HARRY R. ALLES, DECEASED, PETITIONER-RESPONDENT. JEANNE L. DEKEYSERLING AND JONATHAN ALLES, OBJECTANTS-APPELLANTS. (PROCEEDING NO. 1.)
IN THE MATTER OF THE JUDICIAL SETTLEMENT OF THE ACCOUNTS OF JEFFREY C. ALLES, AS TRUSTEE OF THE HARRY R. ALLES REVOCABLE LIVING TRUST, DATED JUNE 11, 2011, PETITIONER-RESPONDENT. JEANNE L. DEKEYSERLING AND JONATHAN ALLES, OBJECTANTS-APPELLANTS. (PROCEEDING NO. 2.) 


PHILLIPS LYTLE LLP, BUFFALO (AMANDA L. LOWE OF COUNSEL), FOR OBJECTANT-APPELLANT JEANNE L. DEKEYSERLING. 
BARCLAY DAMON LLP, SYRACUSE (TERESA M. BENNETT OF COUNSEL), FOR OBJECTANT-APPELLANT JONATHAN ALLES. 
COLE, SORRENTINO, HURLEY, HEWNER & GAMBINO, P.C., BUFFALO (THOMAS F. HEWNER OF COUNSEL), AND MAGAVERN MAGAVERN GRIMM LLP (ELLEN GRIMM SPENCER OF COUNSEL), FOR PETITIONER-RESPONDENT. 

	Appeals from an order of the Surrogate's Court, Erie County (Acea M. Mosey, S.), entered March 21, 2019. The order, inter alia, denied objections to accountings of petitioner. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision by the Surrogate.
Entered: October 2, 2020
Mark W. Bennett
Clerk of the Court